Appleton, C. J.
This is an appeal from the decision of the county commissioners of Waldo county locating a highway in the city of Belfast. The appeal was seasonably taken and entered at the April term, 1875, of this court when a competent committee was appointed and a warrant duly issued. On October 12, 1875, Asa Thurlough, one of the committee, resigned and placed his resignation in hands of the clerk of this court, who, at the October term, 1875, entered upon the docket the fact of his resignation without the date of the day of the term when the entry was made. It is, however, apparent that the petitioners had knowledge of such resignation, for they attempted to agree with the counsel of the petitioners for the road in question upon a successor to Mr. Thurlough and failed. It was then their duty to have applied to the court to appoint some suitable person in his place. B. S., c. 18 § 39. This they neglected to do. The same degree of diligence is required in filling vacancies as in the original appointment of the committee. The vacancy should have been filled at the term when it occurred. The committee must be appointed at the term when the appeal is entered. French v. County Commissioners, 64 Maine, 583.

Exceptions overruled.

Danforth, Yirgin, Peters and Libbey, JJ., concurred.